DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
“the fusing agent being selected from the group” should read --the fusing agent being selected from a 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giller (WO2007/114895). 
Regarding claim 8, Giller teaches a method for three-dimensional printing, comprising:
applying a build material composition to form a build material, the build material composition including thermoplastic polyurethane or thermoplastic polyamide [0157]-[0158]; 
based on a 3D object model, selectively applying a fusing agent on at least a portion of the build material layer [0067], [0076],  [0084], the fusing agent being selected from the group of: 
a core fusing agent including carbon black as an energy absorber [0142], [0145]-[0146];
a primer fusing agent including a metal absorber, such as gold or silver particles [0145]; and
a mixture of absorbers [0142] (e.g., mixture of the core fusing agent or primer fusing agent); and
exposing the build material layer to electromagnetic radiation to coalesce the build material composition in at least the portion to form a layer of a 3D object [0109], [0143].

While Giller does not explicitly teach the build material composition has a melt enthalpy ranging from greater than 5 J/g to about 177 J/g, given that the thermoplastic polyurethane or thermoplastic polyamide particulate build material is identical to the instant claimed thermoplastic polyurethane or thermoplastic polyamide build material (Applicant’s specification, [0021]), the build material composition of Giller would also have a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 



Similarly, Giller does not explicitly teach a primer fusing agent including a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelengths ranging from 400 nm to 780 nm, given that the silver or gold particles of Giller are identical to the instant claimed primer fusing agent  comprising plasmonic resonance absorber (Applicant’s specification [0065]), the silver or gold particles of Giller would also have the same properties, including absorption at wavelengths ranging from 800 nm to 4000 nm and transparency at wavelengths ranging from 400 nm to 780 nm. 

Regarding claim 9, Giller teaches the process as applied to claim 8, wherein one of the thermoplastic elastomer is a thermoplastic polyamide or a thermoplastic polyurethane [0157]-[0158]. 

While Giller does not explicitly teach the thermoplastic polyamide build material has a melt enthalpy ranging from 20 J/g to about 45 J/g or the thermoplastic polyurethane build material has a melt enthalpy ranging from greater than 5 J/g to about 25 J/g, given that the thermoplastic polyamide or thermoplastic polyurethane build material of Giller are identical to the instant claimed thermoplastic polyamide or polyurethane, the build material of Giller would inherently have identical properties, including melt enthalpy ranging from 20 J/g to about 45 J/g or greater than 5 J/g to about 25 J/g, respectively. 



	While Giller does not explicitly teach the energy absorber has absorption ranging from 800 nm to 4000 nm, given that the energy absorber in the core fusing agent of Giller is carbon black, identical to the instant claimed energy absorber in the core fusing agent (Applicant’s specification [0052]-[0053]), the energy absorber of Giller would be capable of absorption at wavelengths ranging from 800 nm to 4000 nm. 
	
	Regarding claim 11, Giller teaches the process as applied to claim 8, comprising: 
	iteratively applying individual build materials of build material composition [0119];
 based on the 3D object model, selectively applying the fusing agent to at least some of the individual build material layers to define individually patterned layers [0067], [0076]; and
iteratively exposing the individually patterned layers to the electromagnetic radiation to form individual object layers [0076], wherein each of the individual object layers is selected from the group consisting of a core layer, a primer layer, or a layer including a core portion and a primer portion [0010], [0142]-[0146].

Regarding claim 12, Giller teaches the process as applied to claim 8, wherein the fusing agent is the core fusing agent [0146];
 exposing the build material layer to electromagnetic radiation forms a core layer [0105]; 
the method further comprises: 
	applying a second layer of build material composition on the core layer [0076]; 
based on the 3D object model, selectively applying the primer fusing agent on at least a portion of the second layer [0067], [0145]; and 


	Regarding claim 13, Giller teaches the process as applied to claim 12, wherein a (i) the core fusing agent or (ii) the primer fusing agent includes a flame retardant such as phosphates, phosphonites, or elemental (red) phosphorus [0131] that are suitable material for use as pigments as well [0138]-[0139]. 
	Giller teaches applying a third layer of the build material composition on the primer layer [0076]; 
based on the 3D object model, selectively applying a mixture comprising a flame retardant additive (i.e., coloring agent) and (i) the core fusing agent or (ii) the primer fusing agent on at least a portion of the third layer [0130]-[0131], [0138]-[0139]; and
exposing the third layer to electromagnetic radiation to fuse the build material composition in the at least the portion of the third layer, inherently forming a colored layer having a colorant of the coloring agent embedded therein [0076], [0105]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,810 in view of Giller (WO 2007/114895). 
Regarding claims 8-13, Claim 1 of U.S. Patent No. 10,682,810 recites a three-dimensional printing process, comprising: 
selectively applying a core fusing agent on at least a portion of a first build material layer;
exposing the first build material layer to electromagnetic radiation, thereby fusing the portion of the first build material layer in contact with the core fusing agent to form a core layer;
applying a second build material layer on the core layer;
applying a primer fusing agent on at least a portion of the second build material layer, wherein the primer fusing agent includes:

a zwitterionic stabilizer, wherein the zwitterionic stabilizer is selected from the group consisting of a C2 to C8 betaine, a C2 to C8 aminocarboxylic acid having a solubility of at least 10 g in 100 g of water, taurine, and combinations thereof; and
an aqueous vehicle, wherein the aqueous vehicle includes water, a co-solvent, and a surfactant;
exposing the second build material layer to electromagnetic radiation, thereby fusing the portion of the build material layer in contact with the primer fusing agent to form a primer layer;
applying a third build material layer on the primer layer;
applying a colored inkjet ink and i) the core fusing agent or ii) the primer fusing agent on at least a portion of the third build material layer; and
exposing the third build material layer to electromagnetic radiation, thereby fusing the portion of the third build material layer in contact with the i) the core fusing agent or ii) the primer fusing agent to form a colored layer having a colorant of the inkjet ink embedded therein; and
applying the colored inkjet ink on the colored layer, wherein the colored inkjet ink consists of a colorant, a dispersant, a co-solvent, water, and optionally an anti-kogation agent, a biocide, or combinations thereof.

While Claim 1 of U.S. Patent No. 10,682,810 does not explicitly recite a primer fusing agent including a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 400 nm and having transparency at wavelengths ranging from 400 nm to 780 nm, given that the instant cesium tungsten oxide nanoparticles of Claim 1 of U.S. Patent No. 10,682,810 is identical to Applicant’s primer fusing agent that includes cesium tungsten oxide nanoparticles as the plasmonic resonance absorber (Applicant’s specification [0071]), the cesium tungsten oxide nanoparticles of Claim 1 of U.S. Patent No. 10,682,810 would also be a plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 400 nm and having transparency at wavelengths ranging from 400 nm to 780 nm. 

While Claim 1 of U.S. Patent No. 10,682,810 does not explicitly recite a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 780 nm, given that the instant a zwitterionic stabilizer is identical to Applicant’s core fusing agent that includes a zwitterionic stabilizer (Applicant’s specification [0073]), the zwitterionic stabilizer of Claim 1 of U.S. Patent No. 10,682,810 would be capable of serving as a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 780 nm.  

Claim 1 of U.S. Patent No. 10,682,810 does not recite the build material composition includes a thermoplastic elastomer having a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 
However, Giller teaches additive manufacturing utilizing build material comprising thermoplastic polyamide or polyurethane [0157]-[0158]. 
Given that both Claim 1 of U.S. Patent No. 10,682,810 and Giller teach utilizing polymeric build material for three-dimensional printing, it would have been obvious to substitute the polymeric build material of Claim 1 of U.S. Patent No. 10,682,810 with the build material of Giller, a functionally equivalent polymeric build material. While GIller does not explicitly teach having a melt enthalpy ranging from greater than 5 J/g to about 177 J/g, given that the build material of Giller is a thermoplastic polyamide or polyurethane, identical to the instant build material, the build material of Giller would also have a melt enthalpy ranging from greater than 5 J/g to about 177 J/g. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HANA C PAGE/           Examiner, Art Unit 1745